DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments

Applicant amends claims 1, 2, 6 and 15.
Applicant adds new claim 21.
Applicant cancels claim 7.
Applicant presents claims 1-6 and 8-21 for examination.
Response to Arguments
Applicant’s Arguments/Remarks filed on 05/11/2020 regarding rejection of claims under Claim Rejections - 35 USC § 103, have been considered but are not fully persuasive.

1] Applicant argues - Summary of pages 8-10 (emphasis added – Underline).
Applicant argues that in Wentzloff, the internet is not “configured to expose a network services application programming interface (API) for processing digital audio using one or more audio processing plug-ins executing in the remote distributed computing environment.” Wentzloff is silent regarding these features. Thus, Wentzloff does not teach or suggest the features of claim 1.

Response:
Examiner respectfully disagrees.
uploading a plug-in to a computer having a digital audio workstation, wherein the plug-in allows for asynchronous collaboration of a plurality of audio files recorded by a plurality of collaborators, wherein the audio files are transmitted and received among the plurality of collaborators via the Internet (network service configured to expose a network services application programming interface (API) for processing digital audio using one or more audio processing plug-ins executing in the distributed computing); (b) recording a first audio file on digital audio workstation; (c) submitting the audio file to at least one collaborator via the Internet; (d) receiving a second audio file via the Internet; and (e) incorporating the second audio file into the digital audio workstation.
In the portion of Wentzloff cited above, the internet provides an interface for network services including asynchronous collaboration of a plurality of audio files recorded by a plurality of collaborators to be exposed to a plurality of audio processing collaborators using one or more plug-ins. Thus, Wentzloff disclosed the invention as claimed.

2] Applicant argues - Summary of pages 11 (emphasis added – Underline).
Applicant argues that in Wentzloff, the internet is not “a network service executing in a distributed computing environment, the network service configured to cause one or more audio processing plug-ins executing in the distributed computing environment to process the digital audio to generate processed audio.” Wentzloff is silent regarding these features. Thus, Wentzloff does not teach or suggest the features of claim 8.

Response:
Examiner respectfully disagrees.

Furthermore, Wentzoff in [0013] discloses recording music system which allows asynchronous collaboration over the internet comprises an audio host application which may include a plug-in host which allows an audio plug-in to be loaded and controlled. The host application provides multiple services (network service executing in a distributed computing environment) including handling the routing of digital audio and musical instrument digital interface to and from the audio plug-in. In one embodiment, the audio host application may be ProTools, Logic Pro, REAPER, FruityLoops, GarageBand and Reason, but any other host application may be used as desired by one of skill in the art. The limitation argued by the applicant is disclosed by the portion of Wentzoff cited above by indicating that the host application in the distributed computing environment provides multiple network services which are executed to provide audio synchronization in a musical recording system. Thus, Wentzoff disclose the limitation as claimed.    
The rest of Applicant’s arguments are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6,8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wentzloff et al. (US 2014/0337420 A1) in view of Chou et al. (US 2010/0106849 A1). 

Regarding claim 1, Wentzloff discloses a computer-implemented method, comprising (Wentzloff [0005] discloses the method for recording music comprises the following steps):
executing a network service in a remote distributed computing environment, the network service configured to expose a network services application programming interface (API) for processing digital audio using one or more audio processing plugins executing in the remote distributed computing environment (Wentzloff [0010-0013], discloses an audio plug-in communication with the host application which provides services which the plug-in can use. Services provided by the host application may include a means for the plug-in to register with the host application and a protocol for the exchange of data between the plug-in and host applications. Third parties use open application programming interfaces (APIs) to create plug-ins that interact with the host application (the network service configured to expose a network services application programming interface (API)), [0010].  Audio plug-in comprises an interface which notifies a second and/or more collaborators (distributed computing environment) (or users) which have been invited to collaborate with the first collaborator that the audio files and metadata submitted by the first collaborator are being transmitted and capable of being received by the second and/or more collaborators. In a 
providing the digital audio to the one or more audio processing plug-ins executing in the distributed computing environment (Wentzloff [0012], The audio plug-in includes an interface which allows a first collaborator or user located in a first geographical area (distributed processing) to sends audio files and/or metadata to cloud servers. The audio plug-in comprises an interface which notifies a second and/or more collaborators (or users) which have been invited to collaborate with the first collaborator that the audio files and metadata submitted by the first collaborator are being transmitted and capable of being received by the second and/or more collaborators),
receiving processed audio from the one or more audio processing plug-ins (Wentzloff [0005;0012] wherein the plug-in allows for asynchronous collaboration of a plurality of audio files recorded by a plurality of collaborators, wherein the audio files are transmitted and received among the plurality of collaborators via the Internet, [0005]. The audio plug-in comprises an interface which allows the participating collaborators to receive audio files and metadata from the cloud servers and incorporate such files into the digital audio workstation functioning on each collaborator's computer, [0012]), and
providing the processed audio to the audio processing plug-in shim in response to the request received at the network services API (Wentzloff [0012] discloses the method for recording music comprises the following steps: (a) uploading a plug-in to a computer having a digital audio workstation, wherein the plug-in allows for 
Wentzloff did not explicitly disclose receiving a request from an audio processing plug-in shim at the API to process the digital audio using the one or more audio processing plug-ins executing in the distributed computing environment; responsive to receiving the request at the API, responsive to receiving the request at the API, wherein the audio processing plug-in shim receives the digital audio from a plug-in host application and transmits the digital audio to the network service executing in the remote distributed computing environment wherein use of resources of a computing device hosting the plug-in host application are reduced when processing the digital audio.
Chou discloses receiving a request from an audio processing plug-in shim at the API to process the digital audio using the one or more audio processing plug-ins executing in the distributed computing environment (Chou, Fig. 6, [0022; 0049], discloses an application 122 with an open application programming interface (API) that provides a standard interface, [0022]. Chou further discloses a client requesting content from the server through input from the client may be any input or command sent by the client, such as a selection of a menu item, a click on a toolbar, a parameter or a set of parameters, or a command, or a cursor adjustment. The command may be any video-
responsive to receiving the request at the API (Chou, 0049], discloses a client with a network plug-in interface. Next, the process 600 interacts with the client (Block 620). Then, the process 600 extracts a media stream from the requested content (Block 630). Then, the process 600 dynamically modifies the media stream according to the input from the client (Block 640)).
wherein the audio processing plug-in shim receives the digital audio from a plug-in host application and transmits the digital audio to the network service executing in the remote distributed computing environment wherein use of resources of a computing device hosting the plug-in host application are reduced when processing the digital audio (Chou [0023], discloses a network-attached media plug-in 124 may receive and/or transmit data frames such as media (e.g., video, audio) frames, or bitstreams representing the network frames such as the Internet Protocol (IP) frames. It may un-packetize, extract, or parse the bitstreams from the data server 130 which reduces the audio data to obtain relevant information, such as media frames. It may encapsulate or re-packetize the processed media frames and transmit to the client 110. It may perform functions that are particular to the applications before transmit to the client 110 by re-composing the video content, insert additional information, apply overlays, etc. It may interact with the application 122 to obtain the functionalities of the application 122 to operate on the media streams. In addition, it may interact with the client 110 in real-time to modify the media streams based upon the user input at the client 110).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chou into the method of Wentzloff, the motivation would have been the ability to dynamically modify media streams according to the input from the client, Chou, [Abstract]. 

Regarding claim 2, Wentzloff, and Chou disclose the computer-implemented method of claim 1, further comprising:
receiving configuration parameters at the network services API from the audio processing plug-in shim (Wentzloff, [0010], discloses an audio plug-in communicates with the host application which provides services which the plug-in can use. Services provided by the host application may include a means for the plug-in to register with the host application and receiving protocol/setting at a network service API for the exchange of data between the plug-in and host applications. Third parties use open application programming interfaces (APIs) to create plug-ins that interact with the host application),
the configuration parameters specifying an order in which two or more of the audio processing plug-ins are to process the digital audio (Chou [0019], discloses a flowchart which describe the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or 
where the order is a combination of series or parallel processing of the audio plug-ins (Chou [0019], discloses a flowchart which describe the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed),
configuring the two or more audio processing plug-ins to process the digital audio in the order specified by the configuration parameters received at the network services API (Chou [0019], discloses a flowchart which describe/specify the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed).
The motivation to combine is similar to that of claim 1. 

Regarding claim 3, Wentzloff and Chou disclose the computer-implemented method of claim 2, wherein the configuration parameters specify that the two or more audio processing plug-ins are to process the digital data in parallel (Chou [0019], discloses a flowchart which describe/specify the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed).
The motivation to combine is similar to that of claim 1. 

Regarding claim 4, Wentzloff and Chou disclose the computer-implemented method of claim 2, wherein the configuration parameters specify that the two or more audio processing plug-ins are to process the digital data in series (Chou [0019], discloses a flowchart which describe the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed).
The motivation to combine is similar to that of claim 1. 

Regarding claim 6, Wentzloff and Chou disclose the computer-implemented method of claim 1, wherein the audio processing plug-in shim operates at least in one of in series with one or more other audio processing plug-ins executing on the computing device or in parallel with one or more other audio processing plug-ins executing on the computing device (Chou [0019], discloses a flowchart which describe the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed).
The motivation to combine is similar to that of claim 1. 

Regarding claim 8, Wentzloff discloses a computer-implemented method, comprising (Wentzloff [0005] discloses the method for recording music comprises the following steps):
executing, on a computing device, an audio processing plug-in shim configured for operation with a plug-in host application executing on the computing device (Wentzloff [0005; 0008] discloses a system for recording music, the system comprises an audio plug-in, wherein the plug-in is configured to be incorporated to a computer having a digital audio workstation, [0005]. The system allows asynchronous collaboration over the internet comprises an audio plug-in. A audio plug-in comprises a set of software components that adds or enhances audio related functionality to a larger audio software application (or audio host application), [0008]),
receiving digital audio from the plug-in host application at the audio processing plug-in shim (Wentzloff, [0012], discloses a system for recording music which allows asynchronous collaboration over the Internet comprises an audio plug-in which collaborates with a digital audio workstation comprising an audio host application. The system is capable of receiving audio files and metadata submitted by the first collaborator at a second and/or more collaborators),
receiving the processed audio from the network service at the audio processing plug-in shim (Wentzloff [0012] discloses the method for recording music comprises the following steps: (a) uploading a plug-in to a computer having a digital audio workstation, wherein the plug-in allows for asynchronous collaboration of a plurality of audio files recorded by a plurality of collaborators, wherein the audio files are transmitted and received among the plurality of collaborators via the Internet; (b) recording a first audio 
providing the processed audio from the audio processing plug-in shim to the plug-in host application (Wentzloff [0012] discloses the method for recording music comprises the following steps: (a) uploading a plug-in to a computer having a digital audio workstation, wherein the plug-in allows for asynchronous collaboration of a plurality of audio files recorded by a plurality of collaborators, wherein the audio files are transmitted and received among the plurality of collaborators via the Internet; (b) recording a first audio file on digital audio workstation; (c) submitting the audio file to at least one of collaborator via the Internet; (d) receiving a second audio file via the Internet; and (e) incorporating the second audio file into the digital audio workstation).
Wentzloff did not explicitly disclose transmitting the digital audio from the audio processing plug-in shim to a network service executing in a distributed computing environment, the network service configured to cause one or more audio processing plug-ins executing in the distributed computing environment to process the digital audio to generate processed audio.
Chou discloses transmitting the digital audio from the audio processing plug-in shim to a network service executing in a distributed computing environment (Chou [0023], discloses a network-attached media plug-in 124 may receive and/or transmit data frames such as media (e.g., video, audio) frames, or bitstreams representing the network frames such as the Internet Protocol (IP) frames. It may un-packetize, extract, or parse the bitstreams from the data server 130 which reduces the audio data to obtain 
the network service configured to cause one or more audio processing plug-ins executing in the distributed computing environment to process the digital audio to generate processed audio (Chou [0023], discloses a network-attached media plug-in 124 may receive and/or transmit data frames such as media (e.g., video, audio) frames, or bitstreams representing the network frames such as the Internet Protocol (IP) frames. It may un-packetize, extract, or parse the bitstreams (generating processed audio/media) from the data server 130 which reduces the audio data to obtain relevant information, such as media frames. It may encapsulate or re-packetize the processed media frames and transmit to the client 110).
The motivation to combine is similar to that of claim 1.

Regarding claim 9, Wentzloff and Chou disclose the computer-implemented method of claim 8, further comprising:
providing, by way of the audio processing plug-in shim, a user interface (UI) for receiving configuration parameters (Chou [0049] Upon START, the process 600 interfaces with a client and a server (Block 610). This may include receiving an input from a client requesting content from the server. The input from the client may be any input or command sent by the client, such as a selection of a menu item, a click on a toolbar, a parameter or a set of parameters, or a command, or a cursor adjustment), 
 the configuration parameters specifying an order in which two or more of the audio processing plug-ins are to process the digital audio (Chou [0019], discloses a 
receiving the configuration parameters by way of the UI (Chou [0049] Upon START, the process 600 interfaces with a client and a server (Block 610). This may include receiving an input from a client requesting content from the server. The input from the client may be any input or command sent by the client, such as a selection of a menu item, a click on a toolbar, a parameter or a set of parameters, or a command, or a cursor adjustment); and
transmitting the configuration parameters to the network service, whereby the network service configures the two or more audio processing plug-ins to process the digital audio in the order specified by the configuration parameters (Chou [0019; 0049] discloses a flowchart which describe/specify the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed), [0019]. Upon START, the process 600 interfaces with a client and a server (Block 610). This may include receiving at the server an input from a client, the input from the client may be any input or command sent by the client, such as a selection of a menu item, a click on a toolbar, a parameter or a set of parameters, or a command, or a cursor adjustment, [0049]).
The motivation to combine is similar to that of claim 1. 

Regarding claim 10-11, see similar rejection of claim 3-4 respectively, where the method is taught by the method.

Regarding 12, Wentzloff and Chou discloses the computer-implemented method of claim 8, further comprising:
providing, by way of the audio processing plug-in shim, a user interface (UI) for receiving plug-in settings (Chou [0049] discloses that upon START, the process 600 interfaces with a client and a server (Block 610). This may include receiving an input from a client requesting content from the server. The input from the client may be any input or command sent by the client, such as a selection of a menu item (User interface), a click on a toolbar, a parameter or a set of parameters, or a command, or a cursor adjustment), 
the plug-in settings specifying a configuration for the one or more audio processing plug-ins (Chou [0019], discloses a flowchart which describe the operations of a media/audio plug-ins processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed),
receiving the plug-in settings by way of the UI (Chou [0049] discloses that upon START, the process 600 interfaces with a client and a server (Block 610). This may include receiving an input from a client requesting content from the server. The input from the client may be any input or command sent by the client, such as a selection of a 
transmitting the plug-in settings to the network service, whereby the network service configures operation of the one or more audio processing plug-ins based upon the plug-in settings (Chou [0029] discloses a graphical user interface (GUI) through which a user plug-in settings are transmitted to the network service. The settings are used the modified media stream according to the platform configuration of the client 110).
The motivation to combine is similar to that of claim 1. 

Regarding claim 13, see similar rejection of claim 6, where the method is taught by the method.

Regarding claim 14, Wentzloff, and Chou disclose the computer-implemented method of claim 8, wherein the audio processing plug-in shim operates in parallel with one or more other audio processing plug-ins executing on the computing device (Chou [0019], discloses a flowchart which describe the operations of a media processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed).
The motivation to combine is similar to that of claim 1. 

Regarding claim 15, see similar rejection of claim 1, where the system is taught by the method.
Regarding claim 17-18 see similar rejection of claim 3-4 respectively, where the system is taught by the method.
Regarding claim 19, see similar rejection of claim 2, where the system is taught by the method.

Regarding claim 20, Wentzloff and Chou disclose the system of claim 15, wherein the audio processing plug-in shim operates in series or parallel with one or more other audio processing plug-ins executing on the computing device (Chou [0019], discloses a flowchart which describe the operations of a media processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed).
The motivation to combine is similar to that of claim 1. 

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wentzloff et al. (US 2014/0337420 A1) in view of Chou et al. (US 2010/0106849 A1), further in view of Borthwick et al. (US 2018/0210694 A1).

Regarding claim 5, Wentzloff and Chou disclose the computer-implemented method of claim 1, further comprising:  

the plug-in settings specifying a configuration for the one or more audio processing plug-ins (Chou [0019], discloses a flowchart which specifies the operations of a media/audio processing as a sequential/series process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed), 
configuring operation of the one or more audio processing plug-ins based upon the plug-in settings received at the network services API (Wentzloff, [0010], discloses an audio plug-in communicates with the host application which provides services which the plug-in can use. Services provided by the host application may include a means for the plug-in to register with the host application and receiving protocol/setting at a network service API for the exchange of data between the plug-in and host applications. Third parties use open application programming interfaces (APIs) to create plug-ins that interact with the host application).
Wentzloff and Chou did not explicitly disclose where the configuration is an amount of reverb effect applied by the at least one of the one or more audio processing plug-ins to the digital audio.

Wentzloff, Chou and Borthwick are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for the use of plug-ins to provide additional functionality to a host application.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Borthwick into the invention of Wentzloff, and Chou. The motivation would have been when executed, direct the processor to utilize, at least in part, pipeline parallelism to enable a plurality of serially ordered plug-ins in an effects rack to process the audio signal utilizing a plurality of available processing cores (APIs) to create a processed audio signal, Borthwick [Abstract].

Regarding claim 16, see similar rejection of claim 5, where the system is taught by the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.F.D/
 Examiner, Art Unit 2443

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443